Citation Nr: 1103169	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for left thumb, index 
finger, middle finger, and little finger amputation, currently 
rated as 60 percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to January 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 60 percent 
rating for left thumb, index finger, middle finger, and little 
finger amputation.  The Veteran testified before the Board in 
October 2010.  

The issue of entitlement to service connection for a psychiatric 
disorder, claimed secondary to service-connected left thumb, 
index finger, middle finger, and little finger amputation, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction, and that issue is referred to the AOJ 
for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to TDIU is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's left thumb, index finger, middle finger, and little 
finger amputation has been manifested by loss of use of his minor 
hand.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for left thumb, 
index finger, middle finger, and little finger amputation have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5124, 
5125, 5126, 5128, 5214, 5215, 5216, 5217, 5220, 5221 (2010); 
4.118, Diagnostic Code 7801 (Oct. 22, 2008); 4.124a, Diagnostic 
Code 8513 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities which 
is based, as far as practically can be determined, on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).  

Evidence of pain, weakened movement, limited movement, excess 
fatigability, or incoordination must be considered in determining 
the level of associated functional loss, taking into account any 
part of the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions regarding the avoidance of pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the interphalangeal, 
metacarpal, and carpal joints are considered groups of minor 
joints.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, for 
rating traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. §  4.71a, Diagnostic Codes 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant a 
rating of 10 percent; in the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will warrant 
a 20 percent rating.  The above ratings cannot be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003, Note 1 (2010).  In this case, although there is x-ray 
evidence of arthritis, the Veteran is already in receipt of a 
compensable rating under a limitation of motion code.  Therefore, 
he is not entitled to an increased rating for his left thumb, 
index finger, middle finger, and little finger amputation under 
the Diagnostic Codes for arthritis.  In any event, his current 60 
percent rating is more than could be assigned based on the rating 
criteria for arthritis.

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, the one predominantly 
used by the individual.  Only one extremity is considered to be 
major and a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69 (2010).  In this 
case, the clinical evidence of record shows that the Veteran is 
right-handed.  Thus, the rating of his upper extremity disability 
is to be made on the basis of the left upper extremity being the 
minor extremity. 

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, such as whether the acts of grasping, manipulation, and 
the like in the case of the hand or of balance, propulsion, and 
the like in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 
(2010). 

The Veteran's left thumb, index finger, middle finger, and little 
finger amputation is rated under Diagnostic Code 5128, which 
contemplates amputation of the thumb, index, long, and little 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5128 (2010).  

On VA examination in December 2008, the Veteran complained of 
little left wrist movement and numbness in his remaining left 
ring finger.  He denied any swelling, pain, redness, or phantom 
pain in his amputated stump.  He reported that his symptoms 
occurred constantly at a severity level of 5.  He stated that 
when he felt pain, he was unable to use the left hand because his 
left ring finger and wrist were stiff.  He also maintained that 
he was unable to tie shoelaces, fasten buttons, or pick up a 
piece of paper and tear it with the left hand.  

Examination revealed a depressed scar with disfigurement around 
the left hand that measured 20 centimeters by 0.3 centimeters.  
The scar had no tenderness, ulceration, adherence, instability, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or limitation of motion.  The examiner noted 
tissue loss of more than six square inches and abnormal texture 
of more than six square inches.  Range of motion of the left 
wrist joint showed 10 degrees dorsiflexion, 40 degrees palmar, 10 
degrees radial, and 20 degrees ulnar.  Upon repetitive use, left 
wrist motion was additionally limited by lack of endurance, but 
there was no additional limitation in degrees.  Range of motion 
of the left ring finger indicated 30 to 60 degrees flexion of the 
proximal interphalangeal joint, 0 to 40 degrees flexion of the 
metacarpophalangeal joint, and 30 to 60 degrees flexion of the 
distal interphalangeal joint.  There was no additional limitation 
of joint function after repetitive use.  The gap between the 
proximal transverse crease of the left palm to the left ring 
fingertip was 5 centimeters and the gap to the index, long, and 
little fingertips was 10 centimeters.  With the thumb attempting 
to oppose the fingers, there were 10 centimeters between the tip 
of the left thumb and the tip of all fingers and 10 centimeters 
between the pad of the left thumb and all fingers.  Left hand 
strength was severely reduced.  The amputation stump revealed 
swelling and deformity, but there was no tenderness, neuroma, or 
inadequate circulation.  The examiner found that the level of 
amputation did not permit a satisfactory prosthesis and noted 
that the Veteran did not have a prosthesis for the amputated 
stump.  An x-ray of the left hand indicated amputation of the 
first, second, third, and fifth fingers with degenerative 
arthritis and osteopenia throughout the bones and joints of the 
remaining finger, hand, and wrist bones.  The examiner noted that 
the Veteran worked as an office administrator until he retired in 
2000.  He also found that the Veteran was unable to use his left 
hand at all.

In a November 2010 letter, the Veteran's private physician 
reported that the Veteran had been unemployed for the past 25 
years due to the amputation of his digits of his left hand as 
well as his depression.  The physician stated that the Veteran 
had found it difficult to obtain employment due to his 
amputation.  

The Veteran's left thumb, index finger, middle finger, and little 
finger amputation is currently rated as 60 percent disabling 
under Diagnostic Code 5128, which provides for a 60 percent 
disability rating for amputation of the thumb, index, long and 
little finger of the minor hand and a 70 percent disability 
rating for amputation of the thumb, index, long and little finger 
of the major hand.  38 C.F.R. § 4.71, Diagnostic Code 5128 
(2010).  Since the Veteran is already in receipt of the maximum 
rating under that code, he is not entitled to an increased rating 
under Diagnostic Code 5128.  Similarly, he is also in receipt of 
the maximum 60 percent ratings under Diagnostic Codes 5124 
(amputation below insertion of pronator teres), 5125 (loss of use 
of hand), and 5126 (amputation of five digits of one hand) and 
therefore not entitled to an increased rating under any of those 
codes.  38 C.F.R. § 4.71, Diagnostic Codes 5124-5126 (2010).  To 
receive a higher rating, the Veteran would need to show 
amputation of the arm or amputation of the forearm above 
insertion of pronator teres.  38 C.F.R. § 4.71, Diagnostic Codes 
5120-5123 (2010).  However, the evidence does not show that the 
Veteran's left upper extremity has been amputated beyond the 
wrist or that he has lost use of the arm above the wrist.  
Therefore, those codes are inapplicable. 

The Board notes that the combined rating for disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level, were amputation performed.  38 C.F.R. § 4.68 
(2010).

Regarding Diagnostic Code 5214, which contemplates ankylosis of 
the wrist, and Diagnostic Code 5215, which contemplates 
limitation of motion of the wrist, the Veteran is already in 
receipt of a rating that exceeds the maximum disability ratings 
provided under those diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5214-5215 (2010).  Therefore, the Veteran is not 
entitled to an increased rating for his amputation disability 
under those codes.  

Similarly, the Veteran's 60 percent rating for his amputation 
disability exceeds the maximum ratings provided under the 
diagnostic codes pertaining to favorable or unfavorable ankylosis 
of multiple digits, and therefore an increased rating is not 
warranted for the Veteran's disability under those codes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5217, 5220-5221 (2010).  

With respect to neurological manifestations of the Veteran's 
amputation disability, the only relevant diagnostic code which 
provides for an evaluation in excess of the Veteran's current 60 
percent rating is Diagnostic Code 8513, which offers an 80 
percent rating for complete paralysis of all radicular groups in 
the minor upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 
8513 (2010).  However, as there is no indication that the 
Veteran's left arm, elbow, and shoulder are completely paralyzed, 
Diagnostic Code 8513 is not for application.   

Regarding the Veteran's deep residual scar on his amputation 
stump, the Board finds that a separate 10 percent rating is not 
warranted for this scar because the evidence does not show that 
the scarring causes limited motion or takes up an area or areas 
exceeding 6 square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (Oct. 22, 2008).  The Board 
acknowledges that in addition to the residual scar found around 
the Veteran's left hand, the examiner noted tissue loss of more 
than 6 square inches and abnormal texture of more than 6 square 
inches.  However, that tissue loss and abnormal texture found on 
the Veteran's left hand have already been considered and 
evaluated under Diagnostic Code 5128, which contemplates 
amputation of the thumb, index, long, and little fingers.  The 
tissue loss and abnormal texture are the amputation.  Therefore, 
a separate rating for the tissue loss and abnormal texture on the 
Veteran's left hand is not warranted under Diagnostic Code 7801 
because it would amount to pyramiding.  38 C.F.R. § 4.14 (2010).

In sum, the weight of the credible evidence demonstrates that the 
Veteran's left thumb, index finger, middle finger, and little 
finger amputation does not warrant a rating in excess of 60 
percent under all applicable diagnostic codes for all periods 
under consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board finds the evidence does not show that the Veteran's 
service-connected left thumb, index finger, middle finger, and 
little finger amputation presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected left thumb, index finger, middle 
finger, and little finger amputation do not result in a marked 
functional impairment to a degree other than that addressed by 
VA's Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board 
finds that the evidence does not show frequent hospitalization 
due to the left thumb, index finger, middle finger, and little 
finger amputation.  Furthermore, the Board finds that the 
evidence does not show marked interference with employment beyond 
that envisioned by the schedular rating already assigned.  The 
schedule provides for higher ratings for amputations and loss of 
use at a higher level of the arm, but that is not shown here.  
Additionally, the Board notes that the Veteran has been awarded 
special monthly compensation for loss of use of the left arm and 
has also been given automobile adaptive equipment to compensate 
for loss beyond that envisioned by the schedular rating.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2008 and a rating 
decision in January 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the May 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

An increased rating for left thumb, index finger, middle finger, 
and little finger amputation is denied.  


REMAND

Additional development is needed prior to further disposition of 
the claim for a TDIU rating.

The Veteran has reported that he is unemployable due to his left 
thumb, index finger, middle finger, and little finger amputation.  
He is currently only service-connected for his left thumb, index 
finger, middle finger, and little finger amputation.  However, 
the Veteran has raised the issue of entitlement to service 
connection for an acquired psychiatric disorder, as secondary to 
his service-connected left thumb, index finger, middle finger, 
and little finger amputation.  That issue is being referred to 
the RO for appropriate action.  The Veteran has also submitted a 
November 2010 statement from his private physician regarding that 
issue.

The Board finds that the Veteran's claim for TDIU is inextricably 
intertwined with his claim for service connection for an acquired 
psychiatric disorder, as secondary to his service-connected left 
thumb, index finger, middle finger, and little finger amputation.  
The granting of service connection and the assigning of a 
disability rating for an acquired psychiatric disorder would 
potentially affect the issue of whether the Veteran was 
unemployable due to his service-connected disabilities.  
Therefore, the appropriate remedy where a pending claim is 
inextricably intertwined with another claim is to remand the 
other claim pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Adjudicate the Veteran's claim for 
entitlement to service connection for a 
psychiatric disorder, claimed as secondary to 
his service-connected left thumb, index 
finger, middle finger, and little finger 
amputation.   

2.  Then, readjudicate the claim for 
entitlement to TDIU.  If the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, return 
the case to the Board.  

The Veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any requested 
development may result in the denial of the claim.  38 C.F.R. § 
3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


